Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Avalon Place Kirbyville,
(CCN: 675220),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-1235
Decision No. CR2930

Date: September 30, 2013

DECISION

Petitioner, Avalon Place Kirbyville (Petitioner or facility), is a long-term care facility
located in Kirbyville, Texas, that participates in the Medicare program. Following a
complaint survey completed on June 19, 2012, the Centers for Medicare & Medicaid
Services (CMS) determined that Petitioner was not in substantial compliance with
Medicare participation requirements. Based on this determination, CMS imposed against
Petitioner a per-instance civil money penalty (PICMP) of $2,750 for noncompliance with
42 C.F.R. § 483.13(c) and a PICMP of $4,000 for noncompliance with 42 C.F.R.

§ 483.25. Petitioner appealed and CMS moves for summary judgment. After
considering the undisputed material facts, I grant CMS summary judgment and sustain its
determinations.

I. Background
The Social Security Act (Act) sets forth requirements for skilled nursing facility and

nursing facility participation in the Medicare program. The Act authorizes the Secretary
of the U.S. Department of Health and Human Services (Secretary) to promulgate
regulations implementing those statutory provisions. Act § 1819 (42 U.S.C. § 1395i-3).
The Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the
program, a facility must maintain substantial compliance with program requirements. To
be in substantial compliance, a facility’s deficiencies may pose no greater risk to resident
health and safety than “the potential for causing minimal harm.” 42 C.F.R. § 488.301.

The Secretary contracts with state agencies to conduct periodic surveys to determine
whether skilled nursing facilities are in substantial compliance. Act § 1864(a) (42 U.S.C.
§ 1395aa(a)); 42 C.F.R. §§ 488.10; 488.20. The Act and regulations require that facilities
be surveyed on average every 12 months, and more often if necessary, to ensure that
identified deficiencies are corrected. Act § 1819(g)(2)(A) (42 U.S.C. § 1395i-
3(g)(2)(A)); 42 C.F.R. §§ 488.20(a), 488.308. Here, surveyors from the Texas
Department of Aging and Disability Services (state agency) completed a complaint
survey of Petitioner on June 19, 2012. Based on their findings, CMS determined that the
facility was not in substantial compliance with participation requirements at 42 C.F.R.

§§ 483.13(c) and 483.25 and that the noncompliance constituted immediate jeopardy.

On August 28, 2012, Petitioner timely requested a hearing to review CMS’s
determinations. The case was assigned to me for hearing and decision. On September
13, 2012, I issued an Acknowledgment and Initial Prehearing Order establishing a
briefing schedule (September 13 Order). In accordance with that schedule, CMS filed a
Motion for Summary Judgment and Pre-Hearing Brief (CMS Br.) accompanied by CMS
Exhibits (CMS Exs.) 1 — 11. Petitioner filed its Pre-Hearing Brief (P. Br.), accompanied
by Petitioner’s Exhibits (P. Exs.) 1 — 16 and a response to CMS’s Motion for Summary
Judgment (P. Response). CMS filed a reply to Petitioner’s response to CMS’s Motion for
Summary Judgment (CMS Reply). In the absence of objection, I admit CMS Exs. 1 - 11
and P. Exs. 1 — 16 into the record.

IL. Issues
The issues presented here are whether undisputed material facts establish that:

A. Petitioner was in substantial compliance with the participation requirements at
42 C.F.R. § 483.13(c) and 42 C.F.R. § 483.25 for an incident involving Resident
1; and

B. The PICMPs CMS imposed are reasonable.

At the conclusion of the survey, CMS also cited Petitioner as out of compliance with
other participation requirements for which it did not impose a remedy. On October 23,
2012, CMS filed a motion to dismiss these alleged deficiencies arguing that Petitioner
had no right to contest them because CMS imposed no remedy based upon them.
Petitioner agreed that the case is limited to the two deficiencies for which a remedy was
imposed, stating that the issues in the case are whether it “substantially complied with the
regulations forming the basis of the F224 and F309 citations. ...” P. Br. at 1-2. As
Petitioner did not object to CMS’s motion, and because CMS imposed no remedies based
on those other deficiencies, Petitioner has no right to an administrative law judge (ALJ)
earing with regard to the deficiencies. Therefore, I grant CMS’s motion and dismiss
them from my consideration here. 42 C.F.R. § 498.70(b).

CMS’s October 23, 2012 motion to dismiss also seeks to bar Petitioner from appealing
the scope and severity of the alleged deficiencies because the scope and severity of a
PICMP is not reviewable where a successful challenge to the PICMP does not affect the
range of monetary penalties CMS is able to collect. Petitioner recognizes that the case
involves PICMPs, and that because Petitioner does not operate a nurse aide training
program, Petitioner cannot directly challenge the scope and severity of the deficiencies.
P. Br. at 2. 42 C.F.R. §§ 498.3(b)(14), (d)(10)(i); 498.60(c). I also then grant CMS’s
motion to dismiss on this issue because I agree the scope and severity determinations are
not directly reviewable, although I may consider them as a factor in reviewing the
reasonableness of the penalties.

III. Findings of Fact and Conclusions of Law
A, Summary judgment is appropriate.

CMS alleges in its motion that it is undisputed that Petitioner’s staff did not provide
cardiopulmonary resuscitation (CPR) to Resident | as required by Petitioner’s policy and
Resident 1’s plan of care. As a result, CMS alleges it is simply a matter of law as to
whether Petitioner violated the relevant Medicare requirements. Board members of the
Appellate Division of the Departmental Appeals Board (the Board) stated the standard for
summary judgment as follows:

Summary judgment is appropriate when the record shows that
there is no genuine issue as to any material fact, and the
moving party is entitled to judgment as a matter of law... .
The party moving for summary judgment bears the initial
burden of showing that there are no genuine issues of material
fact for trial and that it is entitled to judgment as a matter of
law. ... To defeat an adequately supported summary
judgment motion, the non-moving party may not rely on the
denials in its pleadings or briefs, but must furnish evidence of
a dispute concerning a material fact -- a fact that, if proven,
would affect the outcome of the case under governing
law. . . . In determining whether there are genuine issues of
material fact for trial, the reviewer must view the evidence in
the light most favorable to the non-moving party, drawing all
reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291, at
4-5 (2009). In examining the evidence for purposes of determining the appropriateness
of summary judgment, I must draw all reasonable inferences in the light most favorable
to the non-moving party. Brightview Care Ctr., DAB No. 2132, at 2, 9 (2007);
Livingston Care Ctr., DAB No. 1871 (2003), aff'd, Livingston Care Ctr., 388 F.3d at
169, 172 (6th Cir. 2004); Guardian Health Care Ctr., DAB No. 1943, at 8 (2004); but
see, Cedar Lake Nursing Home, DAB No. 2344, at 7 (2010); Brightview Care Ctr., DAB
No. 2132, at 10 (upholding entry of summary judgment when inferences and views of
non-moving party are not reasonable).

Drawing factual inferences in the light most favorable to the non-moving party does not
require that I accept the non-moving party’s legal conclusions. Cedar Lake Nursing
Home, DAB CR1967, at 4 (2009), aff'd, DAB No. 2288 (2009), aff'd, Cedar Lake
Nursing Home v. DHHS, 619 F.3d 453 (5 Cir. 2010), citing Guardian Health Care Ctr.,
DAB No. 1943, at 11 (2004) (“A dispute over the conclusion to be drawn from applying
relevant legal criteria to undisputed facts does not preclude summary judgment if the
record is sufficiently developed and there is only one reasonable conclusion that can be
drawn from those facts.”).

Rule 56(e) of the Federal Rules of Civil procedure govern summary judgment motions in
these appeals of CMS actions, and Petitioner argues the rule requires a motion for
summary judgment to be supported by affidavits made on personal knowledge. P.
Response at 8. Petitioner argues that CMS’s motion contains unsworn declarations from
two surveyors and other unauthenticated correspondence, notes, and other documents
which do not constitute proper summary judgment evidence. P. Response at 8.
Petitioner’s argument is unavailing.

The declarations of Surveyors Deena Gill, RN (CMS Ex. 9) and Una Darlene Williams,
RN (CMS Ex. 10) are signed by the witnesses, although it is true that they are not signed
“under penalties of perjury.” However, a party moving for summary judgment need not
offer supporting affidavits or exhibits. See September 13 Order; Cedar Lake Nursing
Home, DAB CR1967, at 4 (2009), aff'd DAB No. 2288 (2009), aff'd Cedar Lake Nursing
Home v. DHHS, 619 F.3d 453 (5"" Cir. 2010) (noting that either party may move for
summary judgment under Rule 56(a) and (b) “with or without supporting affidavits.”).
With regard to other exhibits CMS submitted, Petitioner does not identify which of them

Petitioner does not consider “proper summary judgment evidence,” and thus I do not
address its general argument.

B. The undisputed evidence establishes Petitioner was not in substantial
compliance with 42 C.F.R. § 483.13(c) because Petitioner did not implement its
emergency response policies and procedures prohibiting neglect when providing
Resident I with CPR.

A facility participating in Medicare must “develop and implement written policies and
procedures that prohibit mistreatment, neglect, and abuse of residents and
misappropriation of resident property.” 42 C.F.R. § 483.13(c). The regulatory definition
of “neglect” includes failing to provide services necessary to avoid physical harm. See
42 CFR. § 488.301.

The following facts are undisputed unless otherwise noted. Petitioner’s 2007 Abuse
Policy & Procedure provides that Petitioner “will ensure a safe environment for residents
by prohibiting physical and mental abuse including involuntary seclusion, neglect and
misappropriation of resident property.” CMS Ex. 7, at 77. The policy provides that
neglect “includes but i[s] not limited to the failure to provide goods and services
necessary to avoid physical harm, mental anguish, or mental illness.” CMS Ex. 7, at 78.

Petitioner’s undated policy titled “Emergency Response to Respiratory or Cardiac Arrest”
provides that its staff will perform CPR for all “Full code” residents until “appropriate
help arrives.” This policy addresses the prohibition of neglect because it requires staff to
provide services to avoid physical harm, in this case, death. The facility’s procedural
guidelines specifically state:

1. When a resident is having a cardiac arrest or respiratory arrest, early
intervention is essential.

2. It is critically important for the nearest person(s) to

- Recognize the need for immediate action
- Get help
- Perform the steps of CPR effectively until help arrives.

3. When recognizing an emergency situation in a resident’s room,

a. Call for help by pulling the emergency call light in the bathroom, while
verbally calling for help at the same time.

b. Stay with the resident and initiate CPR until staff arrives.

c. The responding person goes immediately to nursing station and makes
an overhead page “Code Gray and room number or location of resident.”
d. When a code is called, nursing staff on nursing unit respond by CNA
retrieving the Emergency Cart, one licensed or registered nurse responding
to the room to assist with CPR, and one nurse calling EMS [Emergency
Medical Services].

e. Follow procedure for Emergency Cart — 111 C-13.

CMS Ex. 8, at 2.

Resident 1 was a 48-year-old quadriplegic man. His diagnoses included hypertension,
seizure disorder, peptic ulcer disease, anxiety, renal and urethral disease, prostatic
disorder, muscle disuse atrophy, head injury, insomnia, hypothyroidism, generalized
pain, shortness of breath, hypocalcemia, and urinary tract infection. P. Exs. 4, 10.
Resident 1 was on a “full code” status, meaning that Resident 1’s care plan required that
Petitioner’s staff initiate CPR in case of cardiac arrest. P. Br. at 2-3; CMS Br. at 3-4;
CMS Ex. 7, at 14, 75; P. Ex. 4, at 1.

Petitioner planned approaches to ensure that its staff initiated CPR for Resident 1 if he
suffered a cardiac arrest. These approaches included: placing a green colored document
in his medical record to reflect his “full code status”; placing this document in the front of
is chart under an “‘adv[ance] dir[ective] tab”; initiating “CPR immediately in the event
of cardiac arrest”; calling “EMS for hospital transfer”; contacting the resident’s physician
and family; and updating his code status quarterly during care plan meetings and as
needed. P. Ex. 4; CMS Ex. 7, at 14.

Nurse notes contained in the record describe events occurring on the evening Resident 1
died. On June 14, 2012, at 5:30 p.m., Licensed Vocational Nurse (LVN) S! documented
Resident 1’s complaint that his right foot was hurting. P. Ex. 1, at 3; CMS Ex. 7, at 58.
LVN S advised a certified nursing assistant (CNA) caring for Resident | to give him pain
medication. P. Ex. 1, at 3; CMS Ex. 7, at 58. Resident 1 declined dinner because of his
foot pain. P. Ex. 1, at 3; CMS Ex. 7, at 58. Resident 1 received fluids. P. Ex. 1, at 3;
CMS Ex. 7, at 58. At 5:45 p.m., the CNA gave Resident 1 Vicodin for pain. P. Ex. 1, at
3; CMS Ex. 7, at 58. At 7:00 p.m., LVN S checked Resident 1. P. Ex. 1, at 3: CMS Ex.
7, at 58. She reported he did not want to eat anything but stated that, while he had no
pain in his right foot, he felt “bad.” P. Ex. 1, at 3; CMS Ex. 7, at 58. LVN S took his
vital signs and determined he was afebrile. P. Ex. 1, at 3; CMS Ex. 7, at 58. At 8:30
p.m., LVN S again entered the room. P. Ex. 1, at 3; CMS Ex. 7, at 58. Resident | stated
he wanted water and LVN S gave him some. P. Ex. 1, at 3; CMS Ex. 7, at 58. At 9:15
p.m., LVN S entered Resident 1’s room, and saw that he “appear[ed] to be unconscious.”

' | identify Petitioner’s employees in this decision by their position titles and the first
initials of their last names.
P. Ex. 1, at 3; CMS Ex. 7, at 58. LVN S initiated CPR, but it was “unsuccessful.” P. Ex.
1, at 3; CMS Ex. 7, at 58. At 9:30 p.m., LVN S called the on-call nurse (RN Z) and the
Director of Nursing (DON R) and other individuals to report Resident 1’s condition. P.
Ex. 1, at 3-4; CMS Ex. 7, at 58, 60. Nurse notes do not reflect that anyone on staff called
EMS.

During Petitioner’s investigation of the incident, LVN S provided two written statements.
On June 16, 2012, LVN S stated:

I, [LVN S] was in another [resident’s] room when I was
approached by CNA [B] that [Resident 1] didn’t appear to
have a pulse. She said “I think [Resident 1] is dead.” I ran to
[Resident 1’s] room, called his name, grabbed his hand to
check for pulse. No pulse found. I put my ear to his mouth to
feel his breath. He had none. CNA was not present. I began
chest compressions. Full cycle completed. Approx. 2 times.
No results. I got down off [the resident] & left the room. I
called the on-call nurse, [RN Z] was informed of [the
resident’s] status. On call nurse informed me that she would
call DON & Adm. I went into [Resident 1’s] room & CNA
was performing post mortem care. Call received from [DON
R] who informed me to call the JP & family. This was my
first code. I was very overwhelmed with the situation.

P. Ex. 12, at 1; CMS Ex. 7, at 90, 101. On June 18, 2002, LVN S also stated:

I, [LVN S], was alerted from another resident[’]s room into
the hallway by CNA [B]. She said “I believe [Resident 1] is
dead.[”] At that moment is when I believe team work went
out the window. No teamwork! Everyone stood back &
watched me. I do believe however that we all were in a state
of shock because this was a sudden death [with] no warning
to what was about to take place. I do know without a shadow
of a doubt that I did the very best that I knew to do.

P. Ex. 12, at 2; CMS Ex. 7, at 97. DON R provided an undated written statement
regarding the incident. She stated:

On 06/14/12 at about 9:50 pm on call nurse [RN Z] called me
to tell me that [Resident 1] had passed. I then hung up the
phone and called the nursing home. [LVN G] the 10/6 LVN
was in the building and answered the phone. Then I spoke
with [LVN S] the LVN on duty for hall two. I ask[ed] [LVN

S] what happened and she told me that [Resident 1] had
passed[.] I said when and she said about 9:15 p.[m.]. I said
he was a full code and she stated I know and [I] ask[ed] her if
she did cpr [or] called 911 and she stated no[.] I ask[ed] her
why not and she told me because he was to[o] far gone. I
ask[ed] her if she had called the Dr. and she said no[.] I then
ask[ed] her if she had called the family and she said yes. I
ask[ed] her what they said he she [sic] said[.] Kathy said she
couldn’t come up here to call the Newton funeral home. I
said to call the coroner to see if he could come to pronounce
him and if he couldn’t to call me back. At 10:00 pm I called
[GD] the administrator and informed him. I called back and
she said that [M] had came and pronounced him. I told [LVN
S] that if she ever had another that if it ever happened again to
do cpr until the ambulance people got here to relieve her and
she said I know. The next morning when I got to work I read
the chart and it said that she had done cpr on [the] resident. I
called her in to talk to her about it and she told me that she
had done cpr but she had gotten no response so she stopped.
She stated she stopped because she freaked out and because
he was dead, to[o] far gone. [O]n 06/16/12 I spoke with
[LVN S] again [and] she stated that the resident was like
coming up of the bed to get her when she was doing cpr on
him and she freaked out and that’s why she stopped the cpr.
On 06/17/12 I called [LVN S] again to get her to come in for
her termination and I ask[ed] her why she didn’t call for help
and she stated they saw I needed help and did nothing to help
me they knew I was in a bind and did nothing to help.

P. Ex. 12, at 3; CMS Ex. 7, at 89. RN Z provided an undated written statement regarding
the call LVN S made to her. RN Z stated:

On June 14, 2012 @ 9:49 p, (looked @ on-call phone to see
the time), received a call from [LVN S]. She stated
“(Resident 1] is Dead.” I immediately called [DON R] &
reported death. [DON R] called [LVN S] to see what
happened. I waited about 15 min[utes] to 20 min[utes] then
called back to [LVN S] to see what happened. I asked if he
was DNR or Full Code. [LVN S] stated “Full Code.” I asked
if she did CPR. [LVN S] stated “But, He was dead & blue.”
That was the end of our conversation.
CMS Ex. 7, at 94. CNA B also made written statements concerning the incident. She
stated in one undated statement that:

On June 14, 2012, I reported to my charge [LVN S] a resident
had passed on our hall. She went down to the room to check
on him, I was not in there at the time she entered the room.
Arrived in the room after speaking to a co-worker [CNA E] in
the hallway who had spoke to me as to what was going on.
Me and [CNA E] entered the room at the same time.

CMS Ex. 7, at 96, 106. On June 18, 2012, CNA B stated:

At 9:00 pm Thursday, June 14, 2012, I started my last round
with [Resident 1]. [Resident 1] assisted me in his
repositioning to left side towards window. Completed all
care on hall 2 around 9:20 pm. Started back down the hall
going out to go smoke and see co-worker CNA E. Passed by
Resident 1’s] room and [his roommate] was up in his
wheelchair]. I stopped and spoke to him asked him was he
ok. He said yes and I noticed [Resident 1’s] color just didn’t
look right. Went over to his bed and his eyes were closed. I
felt for pulse on wrist neck and listened for heartbeat on his
chest. Heard or felt nothing[.] Tried to page [CNA M] co-
worker on Hall and couldn’t get a quick response. So I
immediately left the room to locate the charge nurse [LVN S]
whose cart was on our hall and she was in the room with
another resident] at the front of the Hall 2. [I] asked [LVN
S] to please come out [of another resident’s room] I needed to
talk to her. She said ok, just a minute. I said I need you now
without alerting [the other resident] anything was wrong. She
came to the door, informed her of couldn’t find a pulse or
eartbeat on [Resident 1] and she went to his room. I started
to his room and met co-worker [CNA E] in the hall. I must
ave had a strange look on my face and she stopped me and
said what’s wrong. | told her and she pushed her linen cart
aside and came back down the hall with me to [Resident 1’s]
room after about a time frame of 2 minutes. Went in the
room. The nurse was standing looking at [Resident 1]. I did
not see CPR performed and was not informed of a DNR or
full code at this time was 9:26 p.m.

CMS Ex. 7, at 98-99. Nowhere does Petitioner dispute that its staff should not have
initiated its CPR emergency response policy on Resident 1.
10

I. Contrary to Petitioner’s emergency response policy and procedures,
CNA B did not call for help by pulling the emergency call light in the
bathroom while verbally calling for help.

CNA B found Resident | unconscious. She noted that upon entering his room he “didn’t
look right.” CNA B checked his pulse and heartbeat but “‘felt nothing.” Although she
states she “tried to page” CNA M, she didn’t get a “quick response” and left the room to
locate LVN S. CNA B did not pull the emergency call light in the bathroom or verbally
call out for help, contrary to Petitioner’s emergency response policy and procedures.
CMS Ex. 7, at 96, 98-99, 101, 106; CMS Ex. 8, at 2.

2. Contrary to Petitioner’s emergency response policy and procedures,
CNA B did not stay with Resident 1 and initiate CPR while waiting for
other staff to arrive.

Instead of remaining with Resident | after alerting other staff with the emergency call
light in the bathroom and initiating CPR while waiting for help, CNA B left the room to
look for “the charge nurse,” contrary to Petitioner’s emergency response policy and
procedures. CMS Ex. 7, at 98-99; CMS Ex. 8, at 2. During this critical period, Resident
1 was left unattended and received no CPR.

3. Contrary to Petitioner’s emergency response policy and procedures, no
staff member called EMS.

It is undisputed that no one called EMS, contrary to Petitioner’s emergency response
policy and procedures. P. Ex. 12, at 1- 3; CMS Ex. 7, at 89, 90, 94, 96, 97, 98-99, 101,
106; CMS Ex. 8, at 2. This is consistent with the written statements of LVN S, CNA B,
and DON R. Instead, CNAs B and E entered Resident 1’s room and simply watched
LVN S administer CPR. As LVN S stated, there was no “teamwork.” The other staff
just “stood back & watched.” P. Ex. 12, at 1-3; CMS Ex. 7, at 89, 90, 94, 96, 97, 98-99,
101, 106; CMS Ex. 8, at 2.

4. Contrary to Petitioner’s emergency response policy and procedures,
Petitioner’s staff did not effectively perform CPR until help arrived.

It is further undisputed that no one relieved LVN S and continued administering CPR
once LVN S ceased her revival efforts. LVN S recognized that there was “no
teamwork.” P. Ex. 12, at 2; CMS Ex. 7, at 97. DON R states that LVN S “freaked out”
when she thought Resident 1 was “coming up [out] of the bed to get her . . . and that’s
why she stopped the cpr.” P. Ex. 12, at 3; CMS Ex. 7, at 89. However, neither CNA in
the room intervened to continue providing CPR to Resident | as Petitioner’s policy
required.
11

5. CMS provided Petitioner with proper notice of the deficiencies.

Petitioner argues that the state surveyors did not properly cite the facility because they
used “Tag F 224,” which does not cover a facility’s implementation of its abuse and
neglect policies. Petitioner asserts, instead, Tag F 226 covers policy implementation
deficiencies. Petitioner thus argues that the plain reading of the regulation does not apply
the citation to the incident at issue. P. Br. at 4-6.

Petitioner’s argument is unavailing, as it claims an incorrect reference to an F Tag
designation precludes enforcement of a regulatory requirement. The State Operations
Manual (SOM) includes guidance to surveyors on how to complete a statement of
deficiencies (SOD). Each deficiency is listed under a separate F Tag which corresponds
to a separate regulatory violation. F Tags, however, have no legal significance. Their
use does not even rise to the level of survey guidance provided by the SOM, which itself
does not have the force and effect of law. Cedar Lake Nursing Home, DAB CR1967, at
9, citing Aase Haugen Homes, Inc., DAB No. 2013, at 15 (2006), citing Beverly Health &
Rehab. Servs., Inc. v. Thompson, 223 F. Supp 2d 73, 99, 100 (D.D.C. 2002) and Cmty.
Nurition Inst. v. Young, 818 F. 2d 943, 949 (D.C.Cir. 1987). Here, the text of the
regulation at issue is set forth in the SOD, as is the surveyors’ explanation of how
Petitioner’s conduct contravened the regulation. CMS Ex. 4, at 1-2. Further, during this
appeal process, CMS notified Petitioner of the nature and legal authority relating to the
cited deficiency. Petitioner thus had adequate notice of, and opportunity to respond to,
the basis for the deficiency citation which related to non-implementation of its policy.
See, e.g., Alden Town Manor Rehab. & HCC, DAB No. 2054, at 17-19 (2006).

6. Petitioner’s arguments do not constitute legal grounds for exceptions
to the implementation of Petitioner’s emergency response policy.

Petitioner argues it could not foresee that LVN S would suffer an extreme emotional
reaction to performing CPR. P. Br. at 6-7. Moreover, Petitioner argues that Resident 1
suffered his cardiac arrest before LVN S or CNA B entered the room, and thus
performance of CPR would not have likely prevented physical harm for Resident 1.
Accordingly, Petitioner argues it did not fail to provide goods and services to Resident 1
causing him to suffer physical harm, nor did any failure to do so make a difference as to
whether Resident | lived or died. P. Br. at 8-10. In support, Petitioner references the
testimony of R. Lynn Rea, M.D. (P. Ex. 15) and Pearl Merritt, Ed.D, MS, MSN, RN (P.
Ex. 13).
12

Dr. Rea declared that performing CPR on Resident 1 would have been futile because
cardiac arrest occurred prior to the time that LVN S was called to assess the resident. P.
Ex. 15. Dr. Rea is familiar with the American Heart Association (AHA) guidelines for
performing CPR and for terminating CPR by basic life support responders outside a
ospital. Dr. Rea explains that AHA guidelines for out of hospital CPR provide that CPR
should continue until there are signs of irreversible death or until the provider is no
longer able to continue. Although Dr. Rea recognizes that LVN S was CPR certified as a
basic life support provider, health care providers such as LVN S sometimes “suffer an
extreme emotional reaction during their first code which renders them physically and
emotionally unable to continue performing CPR. When this occurs, it is not at all
foreseeable, and there is no way it can be anticipated by the facility... .” CMS Ex. 15,
at 3. In such a situation, which Dr. Rea believes happened here, the AHA guidelines
allow the traumatized provider to stop CPR and ask for help. Dr. Rea opined that
Petitioner could not have reasonably foreseen that LVN S would suffer the type of severe
emotional reaction she did, as she was licensed by the State of Texas, the facility
conducted proper inservices regarding CPR and other life support measures, and the
facility verified her CPR/basic life support certification was current. P. Ex. 15, at 3-4.
Moreover, when the surveyor questioned nurses and aides at the facility about
Petitioner’s CPR protocol, including LVN S, all could recite and articulate the protocol.
P. Ex. 15, at 4; CMS Ex. 4, at 31.

Dr. Merritt echoes Dr. Rea’s affidavit in declaring that there was “no way the nursing
ome could have known or foreseen that [LVN S] would suffer the type of severe
emotional reaction she did to her first code” given that LVN S was properly licensed,
certified in CPR and basic life support, and inserviced by Petitioner. P. Ex. 13, at 5. Dr.
Merritt notes that Resident 1 suffered no physical harm because he had already suffered
is cardiac arrest and it is “more likely than not that Resident #1 was already dead when
LVN S] entered the room.” Furthermore, according to Dr. Merritt, Petitioner’s nurses
and CNAs understood the facility’s CPR protocol. P. Ex. 13, at 5-7.

For purposes of summary judgment, I accept Petitioner’s statements that LVN S was
appropriately trained, licensed, and inserviced on Petitioner’s CPR policy. P. Br. at 6-7.
Moreover, I accept that, when the surveyors asked Petitioner’s nurses and aides about the
facility’s CPR policy, the employees were able to correctly recite the policy with respect
to residents with full codes and residents with DNR orders. I accept that Petitioner’s
employees correctly stated their understanding that, if they initiated CPR, it was to
continue until help arrived. P. Br. at 8; CMS Ex. 4, at 31. However, Petitioner still
identifies no factual dispute that is material here. Regardless of a flawless understanding,
licensing and training, Medicare requirements still obligate staff to correctly implement
Petitioner’s policy and procedures for administering CPR to a full code resident.
13

For purposes of summary judgment, I also accept that performing CPR on this resident
may ultimately have proved futile, and that, as Dr. Rea noted, when CNA B initially
found Resident 1 unresponsive, the resident had stopped breathing, he had no pulse and
his color had changed. P. Ex. 15, at 3. Dr. Merritt acknowledges, however, that LVN S
is not “qualified to pronounce death . . .” (P. Ex. 13, at 7), and the Texas Board of
Nursing has determined that LVNs do not have that authority. CMS Ex. 11, at 24. At the
time of Resident 1’s cardiac arrest, it remains undisputed that no one responding knew
whether CPR might revive the resident and neither LVN S nor CNAs B and E had the
authority to declare death. Regardless of whether a resident may eventually die,
Medicare requirements still obligate staff to appropriately implement Petitioner’s policy
and procedures with regard to administering CPR for a full code resident.

Having a full code cardiac arrest overwhelm Petitioner’s staff was also something that the
implementation of Petitioner’s CPR policy and procedures protects against by requiring
the cooperation of more than one person. So [also do not find a material fact in dispute
if I assume it was unforeseeable that a trained nurse may become overwhelmed while
performing CPR.

Finally, Petitioner argues that the Texas Supreme Court has held that when the
withdrawal of life-saving measures is at issue, if the patient, in reasonable medical
probability, would not survive due to a prior event that precedes an allegedly neglectful
act (i.e., the patient had less than a 50% chance of survival before the alleged neglect
occurs), then the health care provider cannot be liable, citing Park Place Hosp. v. Estate
of Milo, 909 S.W.2nd 508 (Tex. 1995). Petitioner’s analogy to this case is inapposite.
Petitioner acknowledges that this is a federal, not a state, forum, but urges me to apply
Texas law here and find that federal regulations do not require facilities to undertake
treatment that is futile or that in reasonable probability would make no difference. P.
Response at 7-8. Petitioner’s argument is unavailing. Park Place Hosp. v. Estate of Milo
involves issues relating to whether an estate can collect damages; it does not concern
whether a facility is in substantial compliance with federal regulatory requirements,
which would not excuse the non-compliance here even if I were to assume Resident 1’s
chances of survival were less than 50%.
14

C. The undisputed evidence establishes Petitioner was not in substantial
compliance with 42 C.F.R. § 483.25 because Petitioner did not provide
necessary care and services to Resident 1 in accordance with his plan of care.

A facility participating in the Medicare program ensures that “[e]ach resident must
receive and the facility must provide the necessary care and services to attain or maintain
the highest practicable physical, mental, and psychosocial well-being, in accordance with
the comprehensive assessment and plan of care.” 42 C.F.R. § 483.25.

Resident 1’s plan of care, as noted above, provided for several approaches to ensure that
staff would initiate CPR for Resident | in the event of cardiac arrest, including making
sure that his medical record reflected his full code status, initiating CPR immediately,
alerting other staff, and calling EMS for hospital transfer. P. Ex. 4; CMS Ex. 7, at 14.
Petitioner failed to provide the necessary care and services to Resident 1 under 42 C.F.R.
§ 483.25 when its staff failed to provide him with CPR in accordance with his care plan
and the facility’s policy and procedures for emergency response, when Petitioner’s staff
failed to immediately administer CPR, contact EMS, and continue to administer CPR to
Resident | until other staff or EMS arrived.

Petitioner argues that Resident 1 died of cardiac arrest and this event had already
occurred prior to the time CNA B asked LVN S to assess the resident. P. Br. at 11-12; P.
Response at 6-8. Petitioner contends specifically that when CNA B checked on the
resident, shortly before summoning LVN S, Resident 1 had stopped breathing, had no
pulse, and his color had changed. LVN S’s assessment was the same. P. Br. at 12; P.
Response at 6-7. Despite this, LVN S performed two rounds of CPR, to which Resident
1 did not respond. P. Br. at 12; P. Response at 7. Petitioner recognizes that LVN S is not
qualified to pronounce death. However, referring to Drs. Rea’s and Merritt’s testimony,
Petitioner argues that under the AHA’s guidelines, discussed above, LVN S was legally
authorized to stop CPR. Therefore, Petitioner did not fail to provide necessary services.
P. Br. at 12.

However, providing care pursuant to section 483.25 is not “outcome determinative.” The
fact of a negative outcome (here Resident 1’s demise) does not absolve Petitioner of
responsibility. The Board previously explained in a case involving a resident in cardiac
arrest, when the facility failed to call emergency services and stopped CPR after two or
three rounds:

The fact that a person may exhibit signs of death does not necessarily obviate the
caregiver’s duty to provide CPR because one of CPR’s goals, according to the
AHA Guidelines, is the reversal of clinical death, even though that outcome is
achieved in only a minority of cases.
15

John J. Kane Regional Ctr. — Glen Hazel, DAB No. 2068, at 17 (2007). The Board
explained that the AHA guidelines recommend that, for out of hospital situations,
healthcare workers provide basic life support and call for advanced cardiovascular life
support as part of their professional duty to respond, except in situations where a person
has obvious clinical signs of death (rigor mortis, decapitation, or dependent lividity),
when an attempt to perform CPR would place the rescuer at risk of personal injury, or
when a patient or surrogate has indicated resuscitation is not desired. Petitioner has not
come forward with any evidence showing the aforementioned obvious clinical signs of
death. As Surveyor C testified, “other than not having any pulse and heartbeat, the
review of the nurses notes by LVN [S] did not contain documentation of the presence of
any other presumptive or conclusive signs of death,” and Petitioner has not reasonably
evinced any. CMS Ex. 11, at 7; see CMS Ex. 11, at 14.

Clearly no one here disputes that Petitioner’s staff should have initiated the CPR policy
for Resident 1. By Petitioner’s own timeline, it was a matter of minutes from when he
was last seen conscious to when staff found him non-responsive. Had Petitioner’s staff
started immediately performing CPR on Resident 1, contacted EMS, and continued CPR
after LVN S became overwhelmed, there may have been a different outcome here. No
one knows with certainty whether the difference in care would have saved Resident 1’s
life if staff followed the policy and the care plan. But regardless of potential or actual
outcomes, I find the undisputed evidence establishes that Resident 1 should have been
afforded the requisite administration of CPR in accordance with his full code status.

D. The PICMPs that CMS imposed are reasonable.

CMS must consider several factors when determining the amount of a CMP (factors an
ALJ considers de novo when evaluating the reasonableness of the CMP that CMS
imposed): (1) the facility’s history of noncompliance; (2) the facility’s financial
condition, i.e., its ability to pay the CMP; (3) the severity and scope of the
noncompliance, the “relationship of the one deficiency to other deficiencies resulting in
noncompliance,” and the facility’s prior history of noncompliance; and (4) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort or safety. 42 C.F.R. §§ 488.438(f), 488.404(b), (c).

The Board has repeatedly held that “an ALJ or the Board properly presumes that CMS
considered the regulatory factors and that those factors support the amount imposed.”
See, e.g., Pinecrest Nursing & Rehab. Ctr., DAB No. 2446, at 23 (2012). Thus, CMS did
not need to present evidence regarding each regulatory factor. Instead, the burden was on
Petitioner “to demonstrate, through argument and the submission of evidence addressing
the regulatory factors, that a reduction is necessary to make the CMP amount
reasonable.” Jd. (quoting Oaks of Mid City Nursing & Rehab. Ctr., DAB No. 2375, at 26-
27 (2011)).
16

Petitioner challenges the seriousness of the penalty by alleging through an expert witness
that the alleged violation was isolated and only affected Resident 1 and one staff member.
P. Br. at 13; P. Ex. 13, at 7. CMS argues multiple staff members were involved in the
failure of the implementation of the policies, and thus the breach had the potential to
place all 52 facility residents who were designated “full code” at risk of death. CMS Ex.
4, at 25-26. For purposes of summary judgment, I will assume Petitioner’s proposed
limited scope. The noncompliance here remains serious, given Petitioner’s staff’s failure
to adhere to requirements to appropriately administer CPR in a life-threatening situation.
Staff's failure to even, at a minimum, simply call EMS is concerning given its professed
understanding of the facility’s emergency response policy and procedures.

Petitioner did not otherwise come forward with any evidence challenging the
reasonableness of the PICMPs with respect to any of the other regulatory factors that
would affect my consideration of the amount of the penalty. 42 C.F.R. § 488.438(f). The
PICMPs imposed, $2,750 for the instance of noncompliance at 42 C.F.R. § 483.13(c) and
$4,000 for the instance of noncompliance at 42 C.F.R. § 483.25, are in the lower half of
the allowable PICMP range, which is $1,000 to $10,000 per instance. 42 C.F.R. §
488.438(a)(2). I find them to be eminently reasonable from the perspective of the
Petitioner considering CMS would have been able to justify a much a higher CMP due to
Petitioner’s substantial culpability with respect to both violations.

IV. Conclusion

For the reasons set forth above, I grant summary judgment and sustain CMS’s
determinations. I find that the undisputed evidence establishes Petitioner was not in
substantial compliance with the participation requirements at 42 C.F.R.

§§ 483.13(c) and 483.25 and that the PICMPs imposed, $2,750 for the instance of
noncompliance at section 483.13(c) and $4,000 for the instance of noncompliance at
section 483.25, are reasonable.

/s/
Joseph Grow
Administrative Law Judge

